ACCEPTED
                                                                                        14-14-01010-cr
                                                                         FOURTEENTH COURT OF APPEALS
                                                                                     HOUSTON, TEXAS
                                                                                 3/11/2015 10:49:46 AM
                                                                                   CHRISTOPHER PRINE
                                                                                                CLERK

                        No. 14-14-01010-CR
                                In the
                          Court of Appeals                   FILED IN
                                                      14th COURT OF APPEALS
                               For the                   HOUSTON, TEXAS
                     Fourteenth District of Texas     3/11/2015 10:49:46 AM
                             At Houston               CHRISTOPHER A. PRINE
                                                    Clerk

                            No. 1448705
                 In the 189th Judicial District Court
                      Of Harris County, Texas
                      
            EX PARTE ANTONIO McGUIRE, Appellant
                                  V.
                     THE STATE OF TEXAS
                              Appellee
                      
     STATE’S MOTION FOR EXTENSION OF TIME TO FILE BRIEF
                        
TO THE HONORABLE COURT OF APPEALS:

      THE STATE OF TEXAS, pursuant to TEX. R. APP. P. 2 & 10.5, moves for

an extension of time in which to file its appellate brief and in its motion, would

show the Court the following:

      1. The appellant was charged with two felony offenses, tampering with

         evidence and possession of a controlled substance. The indictment

         included enhancement paragraphs alleging appellant had been twice

         previously convicted of aggravated assault. After a hearing, the trial court

         denied appellant’s writ of habeas corpus requesting a reduction in bail.

         Appellant filed notice of appeal.
2. The State’s brief is due March 11, 2015. The State hereby requests an

   extension for the filing of the State’s brief until April 11, 2015.

3. The following facts are relied upon to show good cause for an extension

   of time to allow the State to file its brief:

The State has been working on and has filed the following briefs in the last
thirty days.

      Ronald Robinson v. The State of Texas
      1-14-006560-CR
      State’s Brief filed February 11, 2014

      Artivious Deon Hollins v. The State of Texas
      No. 1-14-00744-CR
      State’s Brief filed March 4, 2015

      Allison Leigh Campbell
      No. 1-14-00807-CR
      State’s Brief filed March 11, 2015

Furthermore, the undersigned attorney has been assigned the following
briefs in addition to the brief in this cause number.

      Kanivious Dorsey
      1-14-00685-CR
      State’s Brief due March 13, 2015

      Phaoc Le Hung
      14-14-00043-CR
      State’s Brief due March 27, 2015

      Christopher Jackson
      14-14-00472-CR
      State’s Brief due March 27, 2015

4. This is the State’s first request for an extension of time to file its brief.
      WHEREFORE, the State prays that this Court will grant the requested

      extension.



                                                 Respectfully submitted,

                                                 /s/ Kimberly Stelter
                                                 KIMBERLY STELTER
                                                 Assistant District Attorney
                                                 Harris County, Texas
                                                 1201 Franklin, Suite 600
                                                 Houston, Texas 77002-1923
                                                 (713) 755-5826
                                                 Stelter_Kimberly@dao.hctx.net
                                                 TBC No. 19141400

                          CERTIFICATE OF SERVICE
    This is to certify that a copy of the foregoing instrument will be served by
efile.txcourts.gov to:


Randall J. Ayers
Attorney at Law
P.O. Box 1569
Houston, Texas 77251
rjayerslaw@comcast.net



                                                 /s/ Kimberly Stelter
                                                 KIMBERLY STELTER
                                                 Assistant District Attorney
                                                 Harris County, Texas
                                                 1201 Franklin, Suite 600
                                                 Houston, Texas 77002-1923
                                                 (713) 755-5826

Date: March 11, 2015